Carley, Judge,
concurring specially.
I agree with the majority’s conclusion that the trial court’s grant of summary judgment should be affirmed. However, I cannot concur in the analysis of the issues or the reasoning utilized by the majority in reaching this conclusion. With regard to the manner and method of payments made prior to the foreclosure and the invocation of a quasi-new contract based upon the course of dealing between the parties, I believe that genuine issues of material fact remain and that these issues were neither “irrelevant or, at best, de minimus” as *881characterized by the majority.
However, there is one matter of record not mentioned by the majority which, in my opinion, is dispositive of the case. Appellants based their action against appellees on conversion in connection with the allegedly improper repossession of the vehicle. “If an agent takes the property of another without his consent and delivers it to the principal, it is a conversion, and trover will lie for the recovery of the property or for damages, as the plaintiff may elect.” (Emphasis supplied.) Nat. Bank of Tifton v. Piland, 22 Ga. App. 471, 472 (96 SE 341) (1918). In this case, the record reveals that, at the time of the repossession of the automobile, Mr. James signed a “vehicle release form” which stated as follows: “I, Mr. Leonard James, release to Investigative Services of Alabama, Inc., one 1978 blue Mustang, vehicle identification number 8F04Z102240 vehicle due to nonpayment of mortgage lien note . . . held by Ford Motor Credit, Hicksville, New York.” OCGA § 51-11-2 (Code Ann. § 105-1803) provides that “[a]s a general rule no tort can be committed against a person consenting thereto if that consent is free, is not obtained by fraud, and is the action of a sound mind...” “The plaintiff is bound by his written consent. [Cits.]” Hutcheson v. McGoogan, 162 Ga. App. 657, 659 (292 SE2d 527) (1982). See also Winfrey v. C. & S. Nat. Bank, 149 Ga. App. 488 (1) (254 SE2d 725) (1979). Thus, it clearly appears to me that by signing the “vehicle release form,” James “consented” to the very repossession which he now contends was “wrongful.” Therefore, I believe that, on this basis, the trial court properly granted summary judgment.